           Case 1:17-cv-00747-LM Document 158 Filed 10/14/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


D’Pergo Custom Guitars, Inc.

      v.                                               Civil No. 17-cv-747-LM
                                                       Opinion No. 2020 DNH 180 P
Sweetwater Sound, Inc.

                                      ORDER

      D’Pergo Custom Guitars, Inc. (“D’Pergo”) brings this action against

Sweetwater Sound, Inc. (“Sweetwater”), asserting Sweetwater’s liability for

copyright infringement and violations of the New Hampshire Consumer Protection

Act, RSA ch. 358-A. D’Pergo alleges that Sweetwater used a copyrighted photograph

of D’Pergo’s trademarked custom guitar necks and headstock to promote and sell

Sweetwater products on its website.

      Sweetwater designated a witness to serve as its damages expert. However,

the expert later became unavailable due to serious illness. Sweetwater therefore

designated a substitute expert and produced the new expert’s report to D’Pergo.

D’Pergo now moves to strike (doc. no. 152) from the substitute expert’s report each

paragraph that contains a statement of opinion or fact that did not appear, in some

form, in the original expert’s report. D’Pergo does not argue that Sweetwater lacked

substantial justification for its late designation of a substitute expert. Instead,

D’Pergo argues that meaningful differences between a late-disclosed substitute

expert’s report and a timely-disclosed original expert’s report are impermissible as a

matter of law. For the reasons discussed below, D’Pergo’s motion to strike is denied.
         Case 1:17-cv-00747-LM Document 158 Filed 10/14/20 Page 2 of 8




                              STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 26, a party must “disclose to the other

parties the identity of any witness it may use at trial to present evidence” in the

form of expert opinion. Fed. R. Civ. P. 26(a)(2)(A). The disclosure of the expert

witness’s identity must be accompanied by a report containing, among other things,

“a complete statement of all opinions the witness will express and the basis and

reasons for them,” and “the facts or data considered by the witness in forming”

those opinions. Fed. R. Civ. P. 26(a)(2)(B)(i)-(ii).

       Where, as here, a district court has established a disclosure deadline, a party

must disclose the expert’s identity and report by the court-ordered deadline. See

Fed. R. Civ. P. 26(a)(2)(D). If a party’s expert disclosure is untimely under Rule

26(a), the party may not use the expert or the expert’s report “to supply evidence on

a motion, at a hearing, or at a trial, unless the failure was substantially justified or

is harmless.” Fed. R. Civ. P. 37(c)(1); see also Esposito v. Home Depot U.S.A., Inc.,

590 F.3d 72, 77 (1st Cir. 2009). “Rule 37(c)(1) ‘allows the court to admit belatedly

proffered expert evidence if the proponent's failure to reveal it was either

substantially justified or harmless.’” Poulis-Minott v. Smith, 388 F.3d 354, 358 (1st

Cir. 2004) (emphasis added) (quoting Lohnes v. Level 3 Commc’ns, Inc., 272 F.3d 49,

60 (1st Cir. 2001)).

       An expert’s incapacity to serve due to illness or death constitutes substantial

justification for the untimely disclosure of a substitute expert, so long as the party



                                             2
         Case 1:17-cv-00747-LM Document 158 Filed 10/14/20 Page 3 of 8




seeking substitution discloses the new expert within a reasonable time. See, e.g.,

Morel v. Daimler-Chrysler Corp., 259 F.R.D. 17, 21 (D.P.R. 2009) (citing Ferrara &

DiMercurio v. St. Paul Mercury Ins. Co., 240 F.3d 1, 8, 10 (1st Cir. 2001)). A late

disclosure that occurs well before trial, and with sufficient time to permit the

opposing party to adjust its litigation strategy to avoid prejudice, is harmless. See

Samos Imex Corp. v. Nextel Commc’ns, Inc., 194 F.3d 301, 305 (1st Cir. 1999).

      The courts have broad discretion to determine whether to admit late-

disclosed evidence with or without sanctions. See Macaulay v. Anas, 321 F.3d 45, 51

(1st Cir. 2003). “Courts have looked with disfavor upon parties who claim surprise

and prejudice but who do not ask for a [continuance]so they may attempt to counter

the opponent's testimony.” Johnson v. H. K. Webster, Inc., 775 F.2d 1, 8 (1st Cir.

1985). Generally, courts will exclude late-disclosed expert testimony only where

there has been “some evasion or concealment, intentional or not, on the part of the

litigant offering the evidence.” Id.



                                   BACKGROUND

      As noted, this action arises out of Sweetwater’s use of a photograph belonging

to D’Pergo in an article appearing on Sweetwater’s website. Although the question

of Sweetwater’s liability for copyright infringement has already been decided in

D’Pergo’s favor, see doc. no. 139, the question of D’Pergo’s resulting damages has

not yet been resolved.




                                           3
        Case 1:17-cv-00747-LM Document 158 Filed 10/14/20 Page 4 of 8




      On May 1, 2019, D’Pergo timely disclosed its damages expert, Jeffery Sedlik,

and produced his report to Sweetwater. Sedlik’s report opined as to the hypothetical

fee D’Pergo could have charged in exchange for licensing its photograph to

Sweetwater.

      On June 15, 2019, Sweetwater timely disclosed its own damages expert, Ellen

Boughn, and produced her report to D’Pergo. Boughn provided a response to

Sedlik’s report, and in addition produced her own “alternative fair market value . . .

for a hypothetical license to use a single, existing photograph.” Doc. no. 152-2, exh. 2

at 3. D’Pergo deposed Boughn on July 25, 2019. Discovery concluded in September

2019, and trial was set for November 2019.

      It appears that, had trial taken place as originally scheduled in November

2019, Sweetwater would have gone to trial with Boughn serving as its damages

expert. However, to accommodate the serious medical needs of one of D’Pergo’s

attorneys, the trial date was postponed multiple times. On February 14, 2020, the

parties jointly proposed August 18, 2020 as the trial date, and on February 18,

2020, the court agreed to the parties’ proposal.

      On April 23, 2020, Sweetwater informed D’Pergo that Boughn needed to

withdraw as Sweetwater’s expert due to serious health issues. After searching for

an appropriate substitute, Sweetwater disclosed its new damages expert, Gary

Elsner, and produced his report to D’Pergo on July 15, 2020. That same day,

Sweetwater moved, with D’Pergo’s assent, to continue trial a further sixty days.

Sweetwater’s stated reason for seeking to continue trial was to provide D’Pergo with



                                           4
          Case 1:17-cv-00747-LM Document 158 Filed 10/14/20 Page 5 of 8




adequate time to depose Sweetwater’s substitute expert and, if necessary, to permit

D’Pergo’s expert to update his own report or to submit a rebuttal report. The court

granted the motion, and trial was reset to October 5, 2020. 1

      Elsner’s report is substantially similar to Boughn’s original report in most

respects. However, Elsner’s report states facts about the stock photography industry

that do not appear in Boughn’s report. In addition, Elsner offers opinions on the

propriety of certain licensing fee “multipliers” discussed in Sedlik’s opinion, which

Boughn’s report did not discuss.



                                   DISCUSSION

      It is undisputed that Sweetwater disclosed Elsner after the court-appointed

deadline for disclosure of its experts. However, D’Pergo concedes that Elsner’s

belated designation was substantially justified in light of Boughn’s serious illness,

and the court agrees. See, e.g., Morel, 259 F.R.D. at 21. Under the plain language of

Rule 37(c)(1), Sweetwater may therefore rely on Elsner’s report at trial or in

connection with any motion or hearing. See Fed. R. Civ. P. 37(c)(1); see also Poulis-

Minott, 388 F.3d at 358.

      D’Pergo nevertheless argues that portions of Elsner’s report should be

stricken to ensure that Elsner expresses no opinions beyond those expressed in

Boughn’s original report. D’Pergo argues that notwithstanding the adequate



      1 On September 22, 2020, the court terminated pretrial deadlines in
connection with the October 5 trial setting. The parties will propose a new trial date
at a status conference scheduled for October 15, 2020.
                                           5
        Case 1:17-cv-00747-LM Document 158 Filed 10/14/20 Page 6 of 8




justification for Elsner’s untimely designation, Elsner cannot offer an opinion that

differs in any meaningful way from Boughn’s. In effect, D’Pergo argues that the

court must not allow Elsner’s untimely designation as an expert unless it first

ensures harmlessness by requiring Elsner to offer an opinion functionally identical

to the original expert’s opinion. The court disagrees.

      First, both the plain language of Rule 37(c)(1) and First Circuit case law

make clear that a party may rely on belatedly disclosed expert opinion either if

there was substantial justification for the untimely disclosure or if the untimely

disclosure was harmless. See Fed. R. Civ. P. 37(c)(1); see also Poulis-Minott, 388

F.3d at 358; Lohnes, 272 F.3d at 60; Wilson v. Bradlees of New Eng., Inc., 250 F.3d

10 (1st Cir. 2001). Analysis of the merits of D’Pergo’s motion can therefore properly

end with a finding of substantial justification.

      Second, the court finds that the substitution of Elsner for Boughn was in any

event harmless because D’Pergo has had ample time to adjust its litigation strategy

prior to trial. D’Pergo has been on notice of the need for a new expert since April 23,

2020, and received a copy of the new report on July 15, 2020. At the same time that

Sweetwater produced the new report, Sweetwater successfully moved for a 60-day

continuance to permit D’Pergo to conduct whatever further discovery it deemed

necessary to avoid prejudice. And since that time, the parties have agreed to further

continue the trial date. D’Pergo has had sufficient time to ensure the harmlessness

of the substitution. See Samos, 194 F.3d at 305; Morel , 259 F.R.D. at 21; Downeast

Ventures, Ltd. v. Washington Cty., 450 F. Supp. 2d 106, 112 (D. Me. 2006).



                                           6
        Case 1:17-cv-00747-LM Document 158 Filed 10/14/20 Page 7 of 8




      Third, D’Pergo seeks exclusion of portions of Elsner’s report, but does not

request additional time to respond to it. The suggestion that D’Pergo will suffer

harm absent such exclusion is unpersuasive given D’Pergo’s failure to seek any less

extreme remedy. See Johnson, 775 F.2d at 8.

      Fourth, D’Pergo identifies no prejudice that it would suffer if Sweetwater

were permitted to rely on Elsner’s report in its entirety. While the two reports differ

in minor respects, D’Pergo has made no effort to show that the differences are likely

to thwart its litigation strategy. Absent a showing of actual prejudice, minor

differences between the two opinions provides no grounds for exclusion of any

portion of Elsner’s substitute opinion. See Macaulay, 321 F.3d at 51.

      Fifth, and finally, there is no suggestion in the record that Sweetwater’s

designation of a new expert involved any evasion or concealment. To the contrary,

Sweetwater informed D’Pergo that it would require a new expert as soon as it

learned of Boughn’s need to withdraw. Absent evasion or concealment, courts

generally disfavor the exclusion sanction. See Johnson , 775 F.2d at 8.

      In sum, the late designation of Sweetwater’s substitute damages expert was

both substantially justified and harmless, and D’Pergo has not shown that it will be

prejudiced if Sweetwater is permitted to rely on the late-produced expert report.

Thus, there are no grounds to strike any portion of Elsner’s report.




                                           7
        Case 1:17-cv-00747-LM Document 158 Filed 10/14/20 Page 8 of 8




                                   CONCLUSION

      Because the court finds that Sweetwater’s late disclosure of its substitute

damages expert was both substantially justified and harmless, see Fed. R. Civ. P.

37(c)(1), the court denies D’Pergo’s motion to strike (doc. no. 152).

      SO ORDERED.




                                         __________________________
                                         Landya McCafferty
                                         United States District Judge

October 14, 2020

cc: Counsel of Record




                                           8
